Per Curiam,
This is not a case in which the various parts of the specifications are contradictory and inconsistent, so as to require parol testimony to determine which portion expressed the meaning of the parties. The only question here presented is as to what the contract included, and whether it fairly contemplated the erection of the smoke, heat and ventilating flues and stacks. This called for a construction of the written terms of the agreement, and was therefore for the court.
We see no reason to differ from the views expressed by the trial judge in his analysis of the contract, and we agree with the conclusions he reached. We do not find anything in the testimony to warrant the claim of the appellant that the school district was estopped from asserting that the erection of the stacks, flues and vents for the heating and ventilating plant was included in the contract. Neither do we find sufficient evidence to establish a waiver of the provision, stipulating against *338any allowance for extra work, unless agreed upon in writing in advance.
Tbe assignments of error are dismissed and the judgment is affirmed.